FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GANESH BAHADUR GURUNG,                           No. 09-73837

               Petitioner,                       Agency No. A075-758-987

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Ganesh Bahadur Gurung, a native and citizen of Nepal, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his second motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Gurung’s motion to reopen

as untimely because the motion was filed over five years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Gurung did not establish prima facie

eligibility for relief, see Toufighi, 538 F.3d at 996-97 (evidence must demonstrate

prima facie eligibility for relief warranting reopening based on changed country

conditions).

      We reject Gurung’s challenges to the underlying denial of relief by the

immigration judge and the BIA, because those issues were decided by the court in

Gurung v. Gonzales, No. 03-72571 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                     09-73837